           Case 6:19-cv-01694-SI        Document 17       Filed 03/29/21      Page 1 of 22




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 NICOLE B.1,                                           Case No. 6:19-cv-1694-SI

                 Plaintiff,                            OPINION AND ORDER

           v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                 Defendant.


Katherine L. Eitenmiller and Mark A. Manning, HARDER, WELLS, BARON & MANNING P.C., 474
Willamette Street, Eugene, Oregon 97401. Of Attorneys for Plaintiff.

Scott Erik Asphaug, Acting United States Attorney, and Renata Gowie, Assistant United States
Attorney, UNITED STATES ATTORNEY’S OFFICE, 1000 S.W. Third Avenue, Suite 600, Portland,
OR 97204; Jeffrey E. Staples, Special Assistant United States Attorney, OFFICE OF GENERAL
COUNSEL, Social Security Administration, 701 Fifth Avenue, Suite 2900 M/S 221A, Seattle, WA
98104. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Nicole B. (Plaintiff) brings this action pursuant to 42 U.S.C. § 205(g) of the Social

Security Act (the Act), as amended, 42 U.S.C. § 405(g), and pursuant to § 1383(c)(3), to obtain


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. When applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.



PAGE 1 – OPINION AND ORDER
         Case 6:19-cv-01694-SI         Document 17       Filed 03/29/21     Page 2 of 22




judicial review of a final decision of the Commissioner of the Social Security Administration

(Commissioner) denying Plaintiff’s application for Disability Insurance Benefits under Title II of

the Act. For the following reasons, the Commissioner’s decision is REVERSED AND

REMANDED.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the findings are supported by substantial evidence. 42 U.S.C. § 405(g); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). “Substantial evidence” means

“more than a mere scintilla but less than a preponderance.” Bray v. Comm’r of Soc. Sec.

Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)). It means “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Id. (quoting Andrews, 53 F.3d at 1039).

       When the evidence is susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d 676, 679 (9th

Cir. 2005). Variable interpretations of the evidence are insignificant if the Commissioner’s

interpretation is a rational reading of the record, and this Court may not substitute its judgment

for that of the Commissioner. See Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193,

1196 (9th Cir. 2004). “[A] reviewing court must consider the entire record as a whole and may

not affirm simply by isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495

F.3d 625, 630 (9th Cir. 2007) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

Cir. 2006) (quotation marks omitted)). A reviewing court, however, may not affirm the

Commissioner on a ground upon which the Commissioner did not rely. Id.; see also Bray, 554

F.3d at 1226.




PAGE 2 – OPINION AND ORDER
         Case 6:19-cv-01694-SI        Document 17       Filed 03/29/21     Page 3 of 22




                                        BACKGROUND

A. Plaintiff’s Application

       Plaintiff filed an application for disability insurance benefits on October 27, 2016,

alleging disability beginning on August 22, 2015. Plaintiff was born on January 13, 1981 and

was 34 years old on the alleged date of onset. The Commissioner denied Plaintiff’s claim

initially and upon reconsideration. Plaintiff requested a hearing and appeared by video before

Administrative Law Judge (ALJ) Mark Triplett on August 6, 2018. The ALJ issued a decision on

October 24, 2018 denying Plaintiff’s claim for benefits. Plaintiff requested review of the decision

from the Appeals Council. Plaintiff’s request for review was denied on August 24, 2019. The

ALJ’s decision became the final decision of the agency. Plaintiff seeks review in this Court.

B. The Sequential Analysis

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB), 416.920 (SSI); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is

potentially dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential

process asks the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay
               or profit. 20 C.F.R. §§ 404.1510, 416.910. If the claimant is performing
               such work, she is not disabled within the meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.


PAGE 3 – OPINION AND ORDER
         Case 6:19-cv-01694-SI       Document 17        Filed 03/29/21     Page 4 of 22




       2.     Is the claimant’s impairment “severe” under the Commissioner’s
              regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An
              impairment or combination of impairments is “severe” if it significantly
              limits the claimant’s physical or mental ability to do basic work activities.
              20 C.F.R. §§ 404.1521(a), 416.921(a). Unless expected to result in death,
              this impairment must have lasted or be expected to last for a continuous
              period of at least 12 months. 20 C.F.R. §§ 404.1509, 416.909. If the
              claimant does not have a severe impairment, the analysis ends. 20 C.F.R.
              §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the claimant has a severe
              impairment, the analysis proceeds to step three.

       3.     Does the claimant’s severe impairment “meet or equal” one or more of the
              impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
              then the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii),
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis continues. At that point, the ALJ must
              evaluate medical and other relevant evidence to assess and determine the
              claimant’s “residual functional capacity” (RFC). This is an assessment of
              work-related activities that the claimant may still perform on a regular and
              continuing basis, despite any limitations imposed by his or her
              impairments. 20 C.F.R. §§ 404.1520(e), 404.1545(b)-(c), 416.920(e),
              416.945(b)-(c). After the ALJ determines the claimant’s RFC, the analysis
              proceeds to step four.

       4.     Can the claimant perform his or her “past relevant work” with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). If the claimant cannot perform
              his or her past relevant work, the analysis proceeds to step five.

       5.     Considering the claimant’s RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is
              not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v),
              404.1560(c), 416.960(c). If the claimant cannot perform such work, he or
              she is disabled. Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140-41. The




PAGE 4 – OPINION AND ORDER
          Case 6:19-cv-01694-SI         Document 17       Filed 03/29/21      Page 5 of 22




Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. §§ 404.1566, 416.966

(describing “work which exists in the national economy”). If the Commissioner fails to meet this

burden, the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If, however,

the Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 953-54;

Tackett, 180 F.3d at 1099.

C. The ALJ’s Decision

         As a threshold matter for Plaintiff’s disability benefits claim the ALJ found that Plaintiff

met the insured status requirements of the Act through December 31, 2020. AR 22. At step one

of the sequential analysis, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity (SGA) since August 22, 2015, the alleged disability onset date. Id. At step two,

the ALJ found the following severe, medically determinable impairments:

thrombosis/hemostasis, obesity, anxiety disorder, and depression. Id. At step three, he found no

impairment that met or equaled the severity of any impairment listed at 20 C.F.R. Part 404,

Subpart P, Appendix 1. Tr. 23. AR 23. Next, the ALJ assessed an RFC that Plaintiff could

                perform light work as defined in 20 CFR 404.1567(b)2 except she
                can never climb ladders, ropes, or scaffolds. She must avoid
                exposure to workplace hazards such as unprotected heights and
                exposed, moving machinery. She can perform simple and routine
                tasks.

AR 25.

         Proceeding to step four, the ALJ found Plaintiff capable of performing her past relevant

work as a sales attendant. AR 27. In the alternative, the ALJ found at step five that Plaintiff


PAGE 5 – OPINION AND ORDER
         Case 6:19-cv-01694-SI         Document 17        Filed 03/29/21    Page 6 of 22




retained the ability to perform the requirements of jobs existing in significant numbers in the

national economy, such as office helper, photocopy machine operator, and inserting machine

operator. AR 28. The ALJ concluded that Plaintiff was not disabled under the Act from

August 22, 2015, the alleged onset date, through October 24, 2018, the date of the ALJ’s

unfavorable decision. AR 29.

                                          DISCUSSION

       Plaintiff argues that the ALJ erred by failing to credit and rely on Plaintiff’s subjective

symptom testimony, testimony from “other” medical sources, and lay witness testimony. The

ALJ’s rejection of these three forms of testimony, Plaintiff argues, was done without satisfying

the relevant standards for rejection of such testimony.

A. Subjective Symptom Testimony

       The ALJ found that the severity of Plaintiff’s subjective symptom testimony was “not

consistent with the medical record” because her treatment has been “very conservative,”

consisting of therapy, over the counter, and prescription medications. The treatment Plaintiff

received was “not the type of medical treatment one would expect for a totally disabled

individual.” AR 26. The ALJ further found that Plaintiff’s activities of daily living contradicted

her symptom testimony. “The claimant indicated that she could perform adequate self-care, care

for her son, care for her pets, prepare simple meals, go for walks, drive a car, handle her

finances, do household chores, and go out to the store (6E). The record also indicated that the

claimant she [sic] could mow the lawn, and engage in hobbies like reading, writing, or scrap

booking.” Id.

       Plaintiff argues that the ALJ failed to give specific, clear, convincing reasons supported

by substantial evidence for the two rationales he based his rejection of her testimony on.




PAGE 6 – OPINION AND ORDER
           Case 6:19-cv-01694-SI      Document 17       Filed 03/29/21      Page 7 of 22




Defendant argues that the ALJ properly weighed the record as a whole when considering

Plaintiff’s testimony about the intensity, persistence, and limiting effects of her symptoms.

       1. General Standard

       A claimant “may make statements about the intensity, persistence, and limiting effects of

his or her symptoms.” Social Security Ruling (SSR) 16-3p, 2017 WL 5180304, at *6 (Oct. 25

2017).2 There is a two-step process for evaluating a claimant’s testimony about the severity and

limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“First, the ALJ must determine whether the claimant has presented objective medical evidence of

an underlying impairment ‘which could reasonably be expected to produce the pain or other

symptoms alleged.’” Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (quoting

Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir. 1991) (en banc)). When doing so, “the claimant

need not show that her impairment could reasonably be expected to cause the severity of the

symptom she has alleged; she need only show that it could reasonably have caused some degree

of the symptom.” Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be


       2
         Effective March 28, 2016, Social Security Ruling (SSR) 96-7p was superseded by
SSR 16-3p, which eliminates the term “credibility” from the agency’s sub-regulatory policy.
SSR 16-3p; Titles II and XVI: Evaluation of Symptoms in Disability Claims, 81 Fed. Reg. 14166
(Mar. 16, 2016). Because, however, case law references the term “credibility,” it may be used in
this Opinion and Order.



PAGE 7 – OPINION AND ORDER
         Case 6:19-cv-01694-SI          Document 17      Filed 03/29/21     Page 8 of 22




“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345-46).

       Consideration of subjective symptom testimony “is not an examination of an individual’s

character,” and requires the ALJ to consider all of the evidence in an individual’s record when

evaluating the intensity and persistence of symptoms. SSR 16-3p, available at 2016

WL 1119029, at *1-2. The Commissioner recommends that the ALJ examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4. The Commissioner further recommends assessing: (1) the claimant’s

statements made to the Commissioner, medical providers, and others regarding the claimant’s

location, frequency and duration of symptoms, the impact of the symptoms on daily living

activities, factors that precipitate and aggravate symptoms, medications and treatments used, and

other methods used to alleviate symptoms; (2) medical source opinions, statements, and medical

reports regarding the claimant’s history, treatment, responses to treatment, prior work record,

efforts to work, daily activities, and other information concerning the intensity, persistence, and

limiting effects of an individual’s symptoms; and (3) non-medical source statements, considering

how consistent those statements are with the claimant’s statements about his or her symptoms

and other evidence in the file. See id. at *6-7.

       The ALJ’s decision relating to a claimant’s subjective testimony may be upheld overall

even if not all the ALJ’s reasons for discounting the claimant’s testimony are upheld. See Batson

v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004). The ALJ may not, however,




PAGE 8 – OPINION AND ORDER
         Case 6:19-cv-01694-SI         Document 17       Filed 03/29/21     Page 9 of 22




discount testimony “solely because” the claimant’s symptom testimony “is not substantiated

affirmatively by objective medical evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883

(9th Cir. 2006).

       2. Conservative Treatment

       Routine, conservative treatment can be sufficient to discount a claimant’s subjective

testimony regarding the limitations caused by an impairment. Parra v. Astrue, 481 F.3d 742,

750-51 (9th Cir. 2007). Not seeking an “aggressive treatment program” permits the inference

that symptoms were not “as all-disabling” as the claimant reported. Tommasetti v. Astrue, 533

F.3d 1035, 1039 (9th Cir. 2008). The amount of treatment is “an important indicator of the

intensity and persistence of [a claimant’s] symptoms.” 20 C.F.R. §§ 404.1529(c)(3);

416.929(c)(3). If, however, the claimant has a good reason for not seeking more aggressive

treatment, conservative treatment is not a proper basis for rejecting the claimant’s subjective

symptoms. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155,162 (9th Cir. 2008).

       Plaintiff argues that the ALJ found that her treatment record was conservative, without

offering any evidence showing that her treatments were conservative relative to her alleged

impairments. The Court agrees. “Any evaluation of the aggressiveness of a treatment regimen

must take into account the condition being treated.” Revels v. Berryhill, 874 F.3d 648, 667 (9th

Cir. 2017). For example, a plaintiff who was diagnosed with a condition which could produce

disabling symptoms, but for which there is no known treatment, could not be faulted for the lack

of aggressive treatment options available. The ALJ did not identify a more aggressive alternative

treatment option for Plaintiff’s condition, compare Plaintiff’s treatment record with a sufficiently

aggressive treatment for her disabling conditions, or otherwise take into account the condition

being treated. Merely proclaiming that treatment has been conservative, without taking into

account the condition being treated or the treatments available is legally insufficient. This type of


PAGE 9 – OPINION AND ORDER
        Case 6:19-cv-01694-SI         Document 17       Filed 03/29/21     Page 10 of 22




statement is not a clear and convincing reason supported by substantial evidence to support a

finding that subjective symptom testimony is not credible.

       The Commissioner also argues that the ALJ relied on Plaintiff’s “improvement” with

treatment in his assessment of her subjective symptom testimony. In making this argument, the

Commissioner relies on statements made during the hearing that are not given as rationales in the

ALJ’s opinion. The ALJ did not refer in his decision to improvement as a reason for rejecting the

severity of Plaintiff’s symptom testimony. Improvement is mentioned briefly in the discussion of

Plaintiff’s mental health treatment in consideration of Plaintiff’s mental functioning:

               For her mental health, the claimant has been treated with therapy
               as well as multiple medications including Duloxetine, Zoloft,
               Lexapro, Effexor, Wellbutrin, and aripiprazole, with some
               improvement in symptoms (19E; IF/3; 2F/l l; 4F/5; 6F; 7F/25; 8F).
               The above residual functional capacity reflects these objective
               findings by limiting the claimant to performing only simple routine
               tasks.

AR 26. “While the court may make limited inferences from unclear or poorly stated

explanations, an ALJ’s decision may not be upheld based on ‘post hoc rationalizations that

attempt to intuit what the ALJ might have been thinking.’” Esser v. Colvin, 2016 WL 5746353,

at *3 (D. Or. Oct. 3, 2016) (quoting Bray v. Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1226-27

(9th Cir. 2009)).

       The Commissioner asks the Court to rely on the ALJ’s brief mention about “some

improvement” in Plaintiff’s mental health as a result of prescription medication, and extrapolate

from that that the ALJ intended to rely on statements not referenced in the ALJ’s decision about

Plaintiff’s improvement in other areas. The Commissioner points to examples from the hearing

where Plaintiff acknowledges improvement in some symptoms. This extends beyond an

inference and enters the realm of post hoc rationalizations. There is nothing in the ALJ’s decision

about Plaintiff’s symptom testimony indicating that improvement associated with her mental


PAGE 10 – OPINION AND ORDER
         Case 6:19-cv-01694-SI         Document 17        Filed 03/29/21      Page 11 of 22




health prescription drugs is related to improvement from treatment of Plaintiff’s physical

limitations, or that the ALJ intended to justify his decision to discount Plaintiff’s subjective

symptom testimony on the basis of that improvement.

        3. Activities of Daily Living

        Daily living activities may provide a basis for discounting subjective symptoms if the

plaintiff’s activities either contradict his or her testimony or meet the threshold for transferable

work skills. See Molina v. Astrue, 674 F.3d 1104, 1112-13 (9th Cir. 2012); Orn v. Astrue, 495

F.3d 625, 639 (9th Cir. 2007). For daily activities to discount subjective symptom testimony, the

activities do not need to be equivalent to full-time work; it is sufficient that the plaintiff’s

activities “contradict claims of a totally debilitating impairment.” Molina, 674 F.3d at 1113. A

claimant, however, need not be utterly incapacitated to receive disability benefits, and

completion of certain routine activities is insufficient to discount subjective symptom testimony.

See id. at 1112-13 (noting that a “claimant need not vegetate in a dark room in order to be

eligible for benefits” (quotation marks omitted)); Benecke v. Barnhart, 379 F.3d 587, 594 (9th

Cir. 2004) (“One does not need to be ‘utterly incapacitated’ in order to be disabled.”); Vertigan

v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001) (“This court has repeatedly asserted that the mere

fact that a plaintiff has carried on certain daily activities, such as grocery shopping, driving a car,

or limited walking for exercise, does not in any way detract from her credibility as to her overall

disability. One does not need to be ‘utterly incapacitated’ in order to be disabled.” (quoting Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989))); Reddick v. Chater, 157 F.3d 715, 722 (9th

Cir. 1998) (requiring the level of activity be inconsistent with the plaintiff’s claimed limitations

to be relevant to his or her credibility and noting that “disability claimants should not be

penalized for attempting to lead normal lives in the face of their limitations”). Moreover,

particularly with certain conditions, cycles of improvement may be a common occurrence, and it


PAGE 11 – OPINION AND ORDER
           Case 6:19-cv-01694-SI      Document 17        Filed 03/29/21     Page 12 of 22




is error for an ALJ to pick out a few isolated instances of improvement over a period of months

or years and to treat them as a basis for concluding that a plaintiff is capable of working. See

Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

       Plaintiff argues that the ALJ’s finding that her activities of daily living are inconsistent

with the severity of symptoms alleged is insufficient because none of Plaintiff’s activities, as

actually performed, demonstrates an ability to sustain exertion inconsistent with Plaintiff’s

claimed limitations. The primary symptoms Plaintiff alleges interfere with her ability to maintain

SGA are migraines and fatigue, and she argues that her daily activities are tasks she can perform

periodically and at her discretion, allowing her to rest and take medication as needed. She also

highlights that she requires and receives help with child care when she is too fatigued to care for

her son.

       The Commissioner responds that the ALJ’s decision is properly supported by his

evaluation of Plaintiff’s activities of daily living. The ALJ references the following activities:

mowing the lawn, going on walks for exercise, attending therapy even when she has a migraine,

taking care of her cat, doing laundry, vacuuming, scrap booking, writing short stories, and

picking up toys with her son. The Commissioner repeats these activities and the conclusion that

they contradict a “totally debilitating impairment.”

       The crux of Plaintiff’s symptom testimony is that she becomes debilitated by

unpredictable migraines and fatigue, and that she is unable to maintain substantial, gainful

employment as a result. These symptoms are not contradicted by one-off household management

tasks or hobbies. Plaintiff has not testified that she is unable to push enough weight to operate a

lawn mower, that she is unable to walk, that she is unable to carry out the lifting required to

change her cat’s litter or do laundry. None of these activities, done on Plaintiff’s own schedule




PAGE 12 – OPINION AND ORDER
           Case 6:19-cv-01694-SI      Document 17       Filed 03/29/21      Page 13 of 22




and according to her degree of fatigue or migraine, contradict her subjective symptoms. Plaintiff

also has testified that she receives help taking care of her child as-needed. The ALJ did not

provide any rationale connecting these activities to any symptom or the degree of any symptom

alleged by Plaintiff. The ALJ did not provide legally sufficient reasons for rejecting Plaintiff’s

subjective symptom testimony.

B. “Other” Medical Source Testimony

       The ALJ did not fully credit the opinions of Leann Willis, FNP, and Elizabeth Sunzeri,

LMFT. Plaintiff argues that the ALJ’s rejection of these two opinions was not supported by

sufficient evidence. The Commissioner responds that Ms. Willis’ opinion was heavily dependent

on Plaintiff’s self-reported limitations, and that the ALJ’s rejection of Plaintiff’s symptom

testimony therefore justifies his rejection of Ms. Willis’ opinion. The Commissioner further

responds that Ms. Sunzeri’s opinion relied on difficulties created by Plaintiff’s circumstances

rather than disabilities that arise from mental and physical impairments.

       1. Standard

       Effective March 27, 2017, the Social Security Administration amended its regulations

and SSRs relating to the evaluation of medical evidence, including the consideration of

“acceptable medical sources” and “non-acceptable medical sources” or “other medical sources.”3

Most of these changes were effective only for claims filed after March 27, 2017. The

Administration, however, implemented revised versions of 20 C.F.R. §§ 404.1527(f)



       3
          Among other things, the Commissioner rescinded SSR 06-03p, broadened the definition
of acceptable medical sources to include Advanced Practice Registered Nurses (such as nurse
practitioners), audiologists, and physician assistants for impairments within their licensed scope
of practice, and clarified that all medical sources, not just acceptable medical sources, can
provide evidence that will be considered medical opinions. See 20 C.F.R. §§ 404.1502, 416.902;
82 F. Reg. 8544; 82 F. Reg. 15263.



PAGE 13 – OPINION AND ORDER
           Case 6:19-cv-01694-SI     Document 17       Filed 03/29/21     Page 14 of 22




and 416.927(f) to provide “clear and comprehensive guidance” about how to consider “other”

medical sources for claims filed before March 27, 2017. Revisions to Rules Regarding the

Evaluation of Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017). Because Plaintiff’s claim

was filed before March 27, 2017, and the ALJ issued his opinion after March 27, 2017, the

revised version of 20 C.F.R. § 404.1527 governs Plaintiff’s claim.

       This revised regulation incorporates the policy in SSR 06-03p of separating acceptable

medical sources (licensed physicians and certain other qualified specialists) from “other”

medical sources, and generally giving less deference to “other” medical sources. It also

incorporates the policies of requiring the ALJ to consider “other” medical source opinions,

explain the weight given to such opinions, provide sufficient analysis to allow a subsequent

reviewer to follow the ALJ’s reasoning, and to provide sufficient detail and explanation if the

ALJ gives greater weight to an opinion from an “other” medical source than a medical opinion

from a treating source. Revisions to Rules Regarding the Evaluation of Medical Evidence, 82

Fed. Reg. 5844, 5845; see also 20 C.F.R. §§ 404.1527(f), 416.927(f). Because Ms. Willis is a

nurse practitioner and Ms. Sunzeri is a licensed therapist, both are considered “other” medical

sources.

       An ALJ may not reject the competent testimony of “other” medical sources without

comment. Stout v. Comm’r, 454 F.3d 1050, 1053 (9th Cir. 2006). To reject the competent

testimony of “other” medical sources, the ALJ need only give “reasons germane to each witness

for doing so.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (quoting Turner v. Comm’r

of Soc. Sec., 613 F.3d 1217, 1224 (9th Cir. 2010)). In rejecting such testimony, the ALJ need not

“discuss every witness’s testimony on an individualized, witness-by-witness basis. Rather, if the

ALJ gives germane reasons for rejecting testimony by one witness, the ALJ need only point to




PAGE 14 – OPINION AND ORDER
           Case 6:19-cv-01694-SI      Document 17       Filed 03/29/21     Page 15 of 22




those reasons when rejecting similar testimony by a different witness.” Id. at 1114. The ALJ also

may “draw inferences logically flowing from the evidence.” Sample v. Schweiker, 694 F.2d 639,

642 (9th Cir. 1982).

       An ALJ errs by failing to “explain her reasons for disregarding . . . lay witness testimony,

either individually or in the aggregate.” Molina, 674 F.3d at 1115 (quoting Nguyen, 100 F.3d at

1467 (9th Cir. 1996)). This error may be harmless “where the testimony is similar to other

testimony that the ALJ validly discounted, or where the testimony is contradicted by more

reliable medical evidence that the ALJ credited.” See id. at 1118-19. Additionally, “an ALJ’s

failure to comment upon lay witness testimony is harmless where ‘the same evidence that the

ALJ referred to in discrediting [the claimant’s] claims also discredits [the lay witness’s] claims.’”

Id. at 1122 (quoting Buckner v. Astrue, 646 F.3d 549, 560 (8th Cir. 2011)). When an ALJ ignores

uncontradicted lay witness testimony that is highly probative of the claimant’s condition, “a

reviewing court cannot consider the error harmless unless it can confidently conclude that no

reasonable ALJ, when fully crediting the testimony, could have reached a different disability

determination.” Stout, 454 F.3d at 1056.

       2. Analysis

                a. Ms. Willis’ Opinion

       The Commissioner argues that the ALJ’s assignment of “little” weight to Ms. Willis’

opinion was proper because Ms. Willis relied on Plaintiff’s self-reported limitations, and the ALJ

properly rejected Plaintiff’s subjective symptom testimony. The Commissioner argued no other

reasons in support.4 As discussed above, the ALJ’s rejection of Plaintiff’s symptom testimony

was not sufficient and cannot support the decision to assign little weight to Ms. Willis’ opinion.


       4
      The ALJ provided additional reasons for discounting Ms. Willis’s opinion, but the
Commissioner did not defend those reasons, “apparently conceding it is erroneous.” Kara M. v.


PAGE 15 – OPINION AND ORDER
         Case 6:19-cv-01694-SI         Document 17       Filed 03/29/21      Page 16 of 22




               b. Ms. Sunzeri’s Opinion

       The Commissioner argues that the ALJ properly discounted the opinion of Ms. Sunzeri

because it was “influenced by [Plaintiff’s] situational needs, not on her physical or mental

impairments” and because Ms. Sunzeri’s recommendation of part-time work contradicted a

finding of disability. The ALJ provides no explanation or detail about what he meant when he

stated that Ms. Sunzeri’s opinion was influenced by Plaintiff’s situational needs, and not her

physical or mental impairments.

       That Ms. Sunzeri’s opinion relays the correlation between Plaintiff’s symptoms and her

situation does not render it unreliable. The opinion states that when Plaintiff was asked to work

more hours, Plaintiff experienced “migraines, fatigue, soreness, and other symptoms which are

part of her blood disorder.” Ms. Sunzeri indicates her observation that Plaintiff’s symptoms,

which result from a medically determinable impairment, are made worse when greater work

demands are placed on Plaintiff. The Commissioner argues that a plaintiff’s disability must arise

from limitations due to medically determinable impairments, not difficult life circumstances.

Ms. Sunzeri explicitly states, and the record otherwise clearly reflects, that Plaintiff has

symptoms that arise from medically determinable impairments. Acknowledging and explaining

the impact of greater work demands on Plaintiff’s symptoms is not a sufficient basis for

discounting an opinion.

       Ms. Sunzeri opined that Plaintiff’s symptoms were being worsened by an increase in

hours at her part-time work at the casino, and suggested she take a three-month break and then


Comm’r of Soc. Sec., 2020 WL 6144816, at *3 (W.D. Wash. Oct. 20, 2020); see also Landeros
Zamora v. Comm’r of Soc. Sec. Admin., 2020 WL 5810060, at *3 (D. Ariz. Sept. 30, 2020)
(“Because the Commissioner does not defend the validity of–let alone, mention–the other
reasons the ALJ provided for discounting Plaintiff’s allegations in his argument, the Court
presumes that Plaintiff’s allegations of error with respect to them are meritorious . . . .”).



PAGE 16 – OPINION AND ORDER
        Case 6:19-cv-01694-SI         Document 17       Filed 03/29/21      Page 17 of 22




return to her flexible, part-time work. The Commissioner defends the ALJ’s rejection of

Ms. Sunzeri’s opinion on the basis Ms. Sunzeri encouraged Plaintiff to continue to pursue part-

time work. This rationale misstates Ms. Sunzeri’s opinion and misrepresents Plaintiff’s

circumstances. Plaintiff’s work situation is highly unique. At the time of the hearing, Plaintiff

had obtained part time employment at a casino, where she is able to work flexibly depending on

her condition and symptoms. She testified that she can work “a few hours” at a time, that she can

take unscheduled breaks as needed, and that she can end shifts early to go home if she is unable

to continue working. AR 57-58. She attributes her flexible schedule to the supportiveness of her

Native American tribe, which operates the casino. AR 58. Ms. Sunzeri’s acknowledgment that

Plaintiff may continue to work part time to the extent she is able does not undermine the value of

her opinion testimony or contradict Plaintiff’s symptom testimony, and is not a valid reason for

rejecting it. The ALJ did not provide valid, germane reasons for rejecting the “other” medical

source testimony of Ms. Willis and Ms. Sunzeri.

C. Lay Witness Testimony

       Plaintiff argues that the ALJ did not provide germane reasons to reject the testimony of

Plaintiff’s friend, Ms. P., and Plaintiff’s former employer, Mr. T. The Commissioner argues that

the reasons given for rejecting Plaintiff’s subjective symptom testimony apply to the non-

medical lay witness statements, which largely echo the subjective symptom testimony, and any

error was harmless.

       The standards for considering nonmedical lay witness testimony are the same as those for

considering “other” medical source witness testimony for claims filed before March 2017. The

ALJ must consider the lay witness testimony, can discount it based on germane reasons, and

need not provide individualized analysis if the testimony of the lay witness is similar to the

testimony of another witness already discussed by the ALJ. Molina, 674 F.3d at 1114; Stout, 454


PAGE 17 – OPINION AND ORDER
         Case 6:19-cv-01694-SI        Document 17        Filed 03/29/21     Page 18 of 22




F.3d at 1053. The ALJ cannot ignore a lay witness, but the error is harmless if the testimony is

similar to other validly discounted testimony or is contradicted by more reliable medical

evidence credited by the ALJ, but if uncontradicted and highly probative evidence from a lay

witness is ignored, then the ALJ erred unless the Court can confidently conclude that no

reasonable ALJ, when crediting the testimony, could have reached a different conclusion.

Molina, 674 F.3d at 1115, 1118-19; Stout, 454 F.3d at 1056.

       The ALJ gave “some weight” to the two lay witness statements, which communicated

restrictions on Plaintiff’s activities of daily living, decreased work capacity, and functional

limitations with respect to lifting, standing, walking, and completing tasks. The ALJ provided no

reasons for assigning only some weight to these statements. Because an ALJ must give germane

reasons for rejecting lay witness statements, the ALJ’s failure to do so was error.

D. Harmless Error Analysis

       1. Standard

       An error is harmless if it is “inconsequential to the ultimate nondisability determination.”

Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012); see also Robbins, 466 F.3d at 885 (noting

that an error is harmless if it is “clear from the record the error was inconsequential to the

ultimate non-disability determination”). A court should not automatically reverse on account of

error, but should make a determination of prejudice. Ludwig v. Astrue, 681 F.3d 1047, 1054 (9th

Cir. 2012). “Determination of prejudice requires ‘case-specific application of judgment, based

upon examination of the record,’ not ‘mandatory presumptions and rigid rules.’” Id. (quoting

Shinseki v. Sanders, 556 U.S. 396, 407 (2009)). These case-specific factors are “various” and

potentially include, among others:

               an estimation of the likelihood that the result would have been
               different, an awareness of what body (jury, lower court,
               administrative agency) has the authority to reach that result, a


PAGE 18 – OPINION AND ORDER
         Case 6:19-cv-01694-SI         Document 17       Filed 03/29/21      Page 19 of 22




               consideration of the error’s likely effects on the perceived fairness,
               integrity, or public reputation of judicial proceedings, and a
               hesitancy to generalize too broadly about particular kinds of errors
               when the specific factual circumstances in which the error arises
               may well make all the difference.

Shinseki, 556 U.S. at 411-12.

       The party claiming error has the burden “to demonstrate not only the error, but also that it

affected his [or her] ‘substantial rights,’ which is to say, not merely his [or her] procedural

rights.” Ludwig, 681 F.3d at 1054. Additionally, a reviewing court can determine, based on the

circumstances of the case, that further administrative review is required to determine whether

there was prejudice from the error. McLeod v. Astrue, 640 F.3d 881, 888 (9th Cir. 2011). Mere

probability of prejudice is not enough, but where there is a substantial likelihood of prejudice,

then remand is appropriate. Id.

       2. Analysis

       The ALJ erred in his rejection of Plaintiff’s subjective symptom testimony, the “other”

medical source testimony, and the lay witness testimony. The Court must determine whether that

rejection was prejudicial or constitutes harmless error. For the reasons below, the Court finds that

the ALJ’s error was prejudicial.

       The Vocational Expert (VE) testified that if an employee needed to miss work four or

more times per month, that employee would not be able to obtain and sustain work in a

competitive labor market. AR 66. The VE further testified that the need to take unscheduled

breaks that lasted one to two hours would also preclude employment in a competitive labor

market. AR 66-67.

       Plaintiff testified to her need for unscheduled breaks, and to miss work on an

unpredictable and frequent basis. Among other statements, Ms. Willis opined that Plaintiff would

have headaches 2-3 days a week for 2-8 hours, and would be precluded from working during


PAGE 19 – OPINION AND ORDER
        Case 6:19-cv-01694-SI         Document 17       Filed 03/29/21     Page 20 of 22




those headaches. AR 468. Ms. Sunzeri similarly opined that Plaintiff cannot work full time

because working beyond a limited, flexible part-time schedule worsens Plaintiff’s condition.

AR 596. The lay witness testimony largely echoed the limitations in Plaintiff’s subjective

symptom testimony and the “other” medical source opinions. In light of the VE’s testimony, the

Court cannot conclude that the ALJ’s error in improperly discounting all of this testimony was

inconsequential to the ALJ’s ultimate determination. Therefore, the ALJ’s error was prejudicial.

E. Remand for Further Proceedings

       Within the Court’s discretion under 42 U.S.C. § 405(g) is the “decision whether to

remand for further proceedings or for an award of benefits.” Holohan, 246 F.3d at 1210 (citation

omitted). Although a court should generally remand to the agency for additional investigation or

explanation, a court has discretion to remand for immediate payment of benefits. Treichler v.

Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099-1100 (9th Cir. 2014). The issue turns on the

utility of further proceedings. A court may not award benefits punitively and must conduct a

“credit-as-true” analysis on evidence that has been improperly rejected by the ALJ to determine

if a claimant is disabled under the Social Security Act. Strauss v. Comm’r of the Soc. Sec.

Admin., 635 F.3d 1135, 1138 (9th Cir. 2011).

       In the Ninth Circuit, the “credit-as-true” doctrine is “settled” and binding on this

Court. Garrison v. Colvin, 759 F.3d 995, 999 (9th Cir. 2014). The Court first determines whether

the ALJ made a legal error and then reviews the record as a whole to determine whether the

record is fully developed, the record is free from conflicts and ambiguities, and there is any

useful purpose in further proceedings. Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015).

Only if the record has been fully developed and there are no outstanding issues left to be

resolved does the district court consider whether the ALJ would be required to find the claimant

disabled on remand if the improperly discredited evidence were credited as true. Id. If so, the


PAGE 20 – OPINION AND ORDER
         Case 6:19-cv-01694-SI        Document 17        Filed 03/29/21      Page 21 of 22




district court can exercise its discretion to remand for an award of benefits. Id. The district court

retains flexibility, however, and is not required to credit statements as true merely because the

ALJ made a legal error. Id. at 408.

       There are conflicts and ambiguities in the record at the first step of the credit-as-true

doctrine that require further proceedings rather than an award of benefits. First, there are

conflicts and ambiguities with respect to Plaintiff’s physical impairments. The only physical

impairment that the ALJ found severe at step two is Plaintiff’s thrombosis, but there potentially

are conflicts with some limitations discussed in the improperly rejected testimony and medical

evidence discussed by the ALJ relating to Plaintiff’s thrombosis. Plaintiff did not challenge the

ALJ’s finding at step two that her migraines and fibromyalgia were not severe impairments. To

be a significant impairment, a condition must significantly limit Plaintiff’s ability to perform

substantial work activity, and last for a period of at least 12 continuous months. Thus, the ALJ’s

step two finding necessarily means that Plaintiff’s migraines and fibromyalgia would not

significantly limit her ability to perform substantial work activity. Yet, the testimony that was

improperly discounted by the ALJ focuses heavily on the limiting effects of Plaintiff’s headaches

and her fatigue. To the extent those impairments were caused by Plaintiff’s thrombosis, there

may be conflicts with other medical evidence discussed by the ALJ. To the extent those

impairments were caused by Plaintiff’s fibromyalgia or migraines, a conflict exists with the

ALJ’s step two finding. Of course, upon remand, after proper consideration is given to the

opinions of Ms. Willis and Ms. Sunzeri, the step two findings relating to fibromyalgia and

migraines may change.

       Second, there also are conflicts and ambiguities between the improperly rejected

testimony and the state agency consulting medical opinions on Plaintiff’s mental health




PAGE 21 – OPINION AND ORDER
        Case 6:19-cv-01694-SI        Document 17      Filed 03/29/21     Page 22 of 22




impairments. The state agency consulting medical opinions conflict with the Sunzeri and Willis

opinions and affirm Plaintiff’s ability to maintain SGA. See AR 84-110. Because the record is

not free from ambiguities and conflicts, the Court remands for further proceedings.

                                        CONCLUSION

       The Commissioner’s decision that Plaintiff was not disabled is REVERSED AND

REMANDED for further proceedings as discussed in this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 29th day of March, 2021.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 22 – OPINION AND ORDER
